Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

AFTER-FINAL AMENDMENT
The after-final amendments filed Feb 16, 2021 to the claims have been entered.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Michael A. Epstein (#64,601) on Feb 23, 2021.

In claim 1, please amend line 16, to recite “client [[.]] wherein the viewing position parameter vector …”
In claim 22, please amendment line 16, to recite “client [[.]] wherein the viewing position parameter vector …”



Allowable Subject Matter
Claims 1-3, 5-10, 14, and 16-25 are allowed.  
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:

As per independent claim 1, the claimed: wherein the pre-selector circuit is arranged to predict a modified viewing position parameter vector from a plurality of received viewing position parameter vectors, wherein the pre-selector circuit is arranged to preselect a predicted set of images from the plurality of images in response to a comparison of the modified viewing position parameter vector and the associated position parameter vectors, wherein the pre-selector circuit is arranged to store the predicted set of images in the cache, and wherein the selector circuit is arranged to retrieve at least one image of the set of images from the predicted set of images stored in the cache.

As per independent claims 14 and 21, these claims are also allowed for the same reasons as independent claim 1 because they contain substantially similar features.

As per independent claim 22, the claimed: wherein the range tree structure is organized around the parameters of the associated position parameter vectors, wherein the selector circuit is arranged to select the subset in response to a search in the range tree structure by searching with the reference position parameter vector.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612